KAUGER, J.,
with whom Watt, Combs, JJ., join, concurring specially.
¶ 1 I concur with remanding the case and that this proceeding is governed by the holding of Parret v. UNICCO Service Co., 2005 OK 54, ¶ 24, 127 P.3d 572. I write separately to explain why, when the Legislature makes a statutory change, immediate, instantaneous gratification of the change does not always occur. Sometimes patience is required.
¶ 2 Unless the Legislature clearly expresses a contrary intent, the general rule is that new statutes or statutory changes operate prospectively.1 In workers compensation proceedings, the right of an employee to compensation derives from the contractual relationship between the employee and employer at the time of the injury.2 The statutes which are in effect on the date of injury dictate the substantive rights and obligations of the employee and employers.3 This is so because the statutes then in foree form a part of the contract and determine the substantive rights and obligations of the parties.4 Unlike purely procedural amendments, a subsequent amendment to those statutes *14which affects substantive rights cannot operate retroactively to change fixed rights and obligations.5
¶ 3 What does all of this mean? It means that when a case like Parret, supra, is decided, its holding will apply to those cases which occur after it. It was decided on June 28, 2005. Nearly two years later, a lawsuit was filed in the case of Price v. Howard, 2010 OK 26, ¶ 17, 236 P.3d 82. Because the death of the employee in Price occurred on October 15, 2006, and the lawsuit was filed on May 29, 2007, the law expressed in Parret, supra, applied to the Price litigation.
¶ 4 On August 27, 2010, the Legislative amendment to the Oklahoma Workers' Compensation Act explicitly overruled Parret, by repealing an employee's ability to bring an intentional tort claim under the substantial certainty standard.6 When this Legislative change occurred, there may have been employees who were injured and/or cases which were filed between the time Parret, supra, was decided and the time the Legislature changed the law.
¶ 5 Because the Okla. Const., art. 5 § 54 expressly prohibits the Legislature from applying a change in the law after court proceedings have begun, those cases which were filed after Parret, but in which the injury had occurred before the Legislative change, were governed by Parret's holding, rather than the new Legislative amendment.7 Why? Because once a right has accrued and a court proceeding has started under particular statutes in effect at that time, that right is not removed if the Legislature repeals or changes the statutes. This is true as long as the right is a substantive right, protected by the Oklahoma Constitution and not merely a procedural change that has no real effect on an employee's protected rights.8
¶ 6 Here, Jordan's claim arose when his injury was discovered in August of 2009, and he brought suit on April 20, 2010. At that time, Parret had already been decided and was the current law. Consequently, even though the Legislature changed the law in August of 2010, and Jordan's appeal is not decided until today, Parret applies to his case and not the 2010 statutory change. Otherwise, the Court would expressly violate the Oklahoma Constitution-the same Constitution we have sworn to uphold.
¶ 7 Soon, the few cases in the pipeline, if any, will be decided and any backlog of lawsuits begun before the August 2010 Legislative change will be exhausted. At that point, *15Parret, supra, will be inapplicable and the 2010 Legislative changes will control.

. Forest Oil Corp. v. Corp. Comm'n of Oklahoma, 1990 OK 58, ¶ 11, 807 P.2d 774.


. King Mfg. v. Meadows, 2005 OK 78, ¶ 11, 127 P.3d 584.


. King Mfg. v. Meadows, see note 2, supra. See, Knott v. Halliburton Services, 1988 OK 29, ¶ 4, 752 P.2d 812; Batt v. Special Indemnity Fund, 1993 OK 163, ¶ 9, 865 P.2d 1244; Lee Way Motor Freight, Inc. v. Wilson, 1980 OK 48, ¶ 7, 609 P.2d 777.


. King Mfg. v. Meadows, see note 3, supra; Knott v. Halliburton Services, see note 3, supra; Lee Way Motor Freight, Inc., v. Wilson, see note 3, supra at ¶ 8; Magnolia Petroleum v. Watkins, 1936 OK 372, ¶ 5, 177 Okla. 30, 57 P.2d 622.


. King Mfg. v. Meadows, see note 2, supra; Batt v. Special Indemnity Fund, see note 3, supra; Knott v. Halliburton Services, see note 3, supra; Lee Way Motor Freight, Inc. v. Wilson, see note 3, supra.


. The language of 85 O.S. Supp.2010 ¶ 12 was amended effective August 27, 2010, and later repealed, but recodified in 2011 as 85 O.S.2011 § 302. It provides in pertinent part:
A. The liability prescribed in this act shall be exclusive and in place of all other liability of the employer and any of his or her employees, at common law or otherwise, for such injury, loss of services, or death, to the employee, or the spouse, personal representative, parents, or dependents of the employee, or any other person, except in the case of an intentional tort, or where the employer has failed to secure the payment of compensation for the injured employee.
B. An intentional tort shall exist only when the employee is injured as a result of willful, deliberate, specific intent of the employer to cause 'such injury. Allegations or proof that the employer had knowledge that such injury was substantially certain to result from the employer's conduct shall not constitute an intentional tort. The issue of whether an act is an intentional tort shall be a question of law for the Court....


. The Okla. Const. Art. 5 § 54 provides:
The repeal of a statute shall not revive a statute previously repealed by such statute, nor shall such repeal affect any accrued right, or penalty incurred, or proceedings begun by virtue of such repealed statute.


. We explained in King Mfg. v. Meadows, see note 2, supra at ¶ 19 that:
The terms of the Okla. Const., art. 5, § 54 protect matured rights from the effects of after-enacted legislative change. After-enacted legislation that increases or diminishes the amount of recoverable compensation or alters the elements of the claim or defense by imposition of new conditions affects the parties' substantive rights and liabilities. The statute in effect at the time of the initial injury governs a claimant's award of permanent disability for a change in condition. (Citations omitted.)